              Case 2:16-cv-01461-JLR Document 37 Filed 04/17/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          NATIONAL UNION FIRE                           CASE NO. C16-1461JLR
            INSURANCE COMPANY OF
11          PITTSBURGH PA,                                ORDER ON REMAND
                                                          FOLLOWING APPEAL
12                               Plaintiff,
                   v.
13

14          ZILLOW, INC.,

15                               Defendant.

16          Before the court is the opinion and mandate of the Ninth Circuit Court of Appeals
17   (1) affirming in part and reversing in part the court’s order entering judgment on the
18   pleadings in favor of Plaintiff National Union Fire Insurance Company of Pittsburgh, Pa.
19   (“National Union”) and dismissing Defendant Zillow, Inc.’s (“Zillow”) counterclaim, and
20   (2) remanding this matter for further proceedings. (9th Cir. Mem. Op. (Dkt. # 33); 9th
21   Cir. Mandate (Dkt. # 36); see also 4/13/17 Order (Dkt. # 25).)
22   //


     ORDER - 1
              Case 2:16-cv-01461-JLR Document 37 Filed 04/17/20 Page 2 of 3



 1          The Ninth Circuit reversed this court’s determination that Zillow’s professional

 2   liability insurance policy (“the Policy”) did not cover a copyright-infringement lawsuit

 3   that VHT, Inc. brought against Zillow during the Policy period (“the VHT Action”). (See

 4   9th Cir. Mem. Op. at 2-5.) Accordingly, the court VACATES the portion of its April 13,

 5   2017, order concluding that the Policy provides no coverage for the VHT Action. (See

 6   4/13/17 Order at 9-21.) The court also VACATES the portion of the judgment awarding

 7   Plaintiff National Union Fire Insurance Company of Pittsburgh, Pa. (“National Union”)

 8   judgment on the pleadings. (See Judgment (Dkt. # 26).) The Ninth Circuit further

 9   remanded “for consideration of any admissible extrinsic evidence of the parties’ intent to

10   resolve the ambiguity in the coverage provision.” (See 9th Cir. Mem. Op. at 5.)

11          The Ninth Circuit affirmed the court’s dismissal of Zillow’s breach-of-contract

12   counterclaim but reversed the court’s decision denying Zillow leave to amend its

13   counterclaim. (See 9th Cir. Op. at 5-7.) The Ninth Circuit remanded for the court to

14   “reconsider whether amendment is appropriate.” (Id. at 7.) Accordingly, the court

15   VACATES the portion of its April 13, 2017, order denying Zillow leave to amend its

16   counterclaim (see Order at 21-22) and ORDERS Zillow to file an amended counterclaim,

17   if appropriate, within 20 days of the date of this order. If Zillow fails to timely file an

18   amended counterclaim, the court may dismiss Zillow’s counterclaim with prejudice and

19   without further notice. Because the court grants Zillow an opportunity to amend its

20   counterclaim, the court also VACATES the portion of the judgment dismissing Zillow’s

21   counterclaim. (See Judgment.)

22   //


     ORDER - 2
              Case 2:16-cv-01461-JLR Document 37 Filed 04/17/20 Page 3 of 3



 1          Finally, the court also ORDERS the parties to file, within 14 days of the filing date

 2   of this order, a joint status report proposing how the court should proceed on remand.

 3   The parties should attempt to agree in good faith on a unified approach. If they cannot so

 4   agree, they may outline their disparate suggestions in the joint status report.

 5          Dated this 17th day of April, 2020.

 6

 7                                                     A
                                                       JAMES L. ROBART
 8
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
